Citation Nr: 9916911	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
dislocation of the left shoulder with degenerative joint 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, and from March 1950 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability ratings for service connected hearing loss, 
residuals of dislocated left shoulder with degenerative joint 
disease, or hiatal hernia.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The issue of entitlement to an increased rating for hearing 
loss is remanded to the RO, as discussed below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of dislocation 
of the left shoulder with degenerative joint disease is 
manifested by increased pain on extreme shoulder motion, 
decreased grip strength in the left hand, and an inability to 
lift more than 10 to 15 pounds with the left arm due to pain, 
without limitation of motion.

3.  The veteran's service connected hiatal hernia is 
manifested by substernal pain, pyrosis, reflux, and 
occasional vomiting and nausea, not productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for residuals of dislocation of the left shoulder 
with degenerative joint disease have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010 
(1998).

2.  The criteria for an assignment of a rating higher than 10 
percent for hiatal hernia have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.115, Diagnostic Code 7346 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

A rating decision in January 1975 granted service connection 
and assigned noncompensable disability evaluations for hiatal 
hernia and for residuals of dislocation of the left shoulder 
with degenerative joint disease.  The veteran appealed the 
initial ratings assigned for these disabilities, and the 
Board, in October 1975, granted 10 percent evaluations for 
these disabilities.  The RO assigned 10 percent evaluations 
from the January 1974 effective date of service connection.  
These disability evaluations have remained in effect to the 
present.  

	I.  Left shoulder claim

The veteran has appealed the assignment of a 10 percent 
rating for his service connected left shoulder condition, and 
contends that a higher rating is warranted.  He contends that 
he has problems with pain during left shoulder movement that 
radiates to his neck and arms, as well as difficulties with 
his grip, lifting, doing yard work or reaching above his 
shoulder level.  After a review of the records, the Board 
finds that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010, for traumatic arthritis, which is 
rated under DC 5003 for degenerative arthritis. DC 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.    

The veteran testified during his Travel Board that he is 
right handed, and thus under DC 5201, limitation of arm 
motion, the ratings for the minor (or nondominant) arm are 
applicable to his left shoulder disability.  See 38 C.F.R. 
§ 4.69 (1998).  A 30 percent rating is established for arm 
motion limited to 25 degrees from side for the minor arm.  
For limitation of minor arm motion to midway between side and 
shoulder level, a 20 percent rating is warranted.  A 20 
percent rating is also assigned for limitation of minor arm 
motion at shoulder level.  After reviewing the evidence of 
the veteran's current left shoulder disability, the Board 
finds that this disability does not warrant a higher rating 
under DC 5201.

The record from the most recent VA shoulder examination, from 
March 1998, shows that the veteran complains of left shoulder 
pain when he rotates the shoulder internally.  Upon 
examination, his shoulder revealed no swelling, tenderness, 
deformity, limitation of motion or abnormality.  The shoulder 
pain occurred only on internal rotation at its maximum 
extent.  During his Travel Board hearing, the veteran 
described how he sometimes cannot raise his hand above his 
shoulder and has pain radiating to his neck and arm.  He 
stated that he has poor grip with his left hand due to his 
shoulder pain, and that this pain is felt during his shoulder 
range of motion.  He complains of having to favor his right 
arm, coordination problems due to the pain, difficulty doing 
yard work, and an inability to lift more than 10 to 15 pounds 
because of the pain that this causes.  He reports taking 
Tylenol for the pain, but is not undergoing physical therapy 
for his shoulder.

The Board finds that the evidence does not show limitation of 
minor arm motion at shoulder level or limitation of minor arm 
motion to midway between side and shoulder level, either of 
which would warrant an increased rating to 20 percent.  The 
most recent VA examination does not reveal any limitation of 
motion of the shoulder.  Therefore, an increased rating under 
DC 5201 is not warranted.

In evaluating the veteran's condition, the Board also 
considers the limitation of function imposed by pain, as well 
as all other relevant regulations.  See 38 C.F.R. §§  4.40, 
4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   Section § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.59 directs the consideration of painful motion 
with any form of arthritis.    
 
The Board considers these regulations and finds that the 
veteran's left shoulder disability does not warrant an 
additional rating beyond that which is established under DC 
5201.  The Board finds that the veteran complains of pain on 
extended arm movements, and that there is objective evidence 
of pain on extremes of motion of the shoulder, all noted in 
the March 1998 VA examination report.  However, the Board 
finds that the current 10 percent rating under DC 5010 is 
based on the limitation of shoulder motion due to pain from 
degenerative joint disease.  The Board does not find 
sufficient evidence of pain on movement or weakened movement 
to warrant a greater rating pursuant to §§ 4.40, 4.45, or 
4.59.  Thus, the 10 percent rating under the Schedule is the 
appropriate rating.  

	II.  Hiatal hernia

The veteran has appealed the assignment of a 10 percent 
rating for his service connected hiatal hernia condition, and 
contends that a higher rating is warranted.  He contends that 
he has reflux through the chest and throat that make it hard 
to swallow at times, sharp pains from his stomach up to his 
throat and down to his legs, with occasional nausea, 
vomiting, diarrhea and blood in his cough.  After a review of 
the records, the Board finds that the evidence supports his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

The veteran is rated under 38 C.F.R. § 4.115, DC 7346, for 
hiatal hernia.  Under DC 7346, a 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity.

The evidence from the March 1998 VA examination shows that 
the veteran has had longstanding heartburn, diagnosed as 
hiatal hernia, for which he has been taking daily 
medications.  The report also indicates that he underwent 
endoscopic dilatation for esophageal stenosis in March 1996 
and March 1997, and that these procedures relieved his 
dysphagia to a degree.  In contrast, the treatment records 
show endoscopy in January 1993 and April 1996, without 
dilatation of esophageal stenosis.  The veteran stated that 
his stomach condition is about the same as it was before the 
procedures, except for occasional sharp pains of a few 
seconds duration that shoot from his mid-epigastric area into 
his substernal area.  The veteran reported no problems with 
vomiting, hematemesis or melena, circulatory disturbances 
after meals or hypoglycemic reactions, diarrhea or 
constipation, or nausea.  Upon examination, the veteran was 
found to have pain in the substernal area, but the abdominal 
examination was entirely within normal limits.  The diagnosis 
was hiatal hernia under treatment.

During his hearing in February 1999, the veteran complained 
of reflux that made it hard to swallow at times.  He also 
complained of sharp pains from his stomach up to his throat 
and down to his legs.  He stated that pressing his stomach 
brings some relief, as well as taking medication.  He went on 
to say that his swallowing is more difficult since his 
endoscopic dilatations, with accompanying nausea, occasional 
vomiting, diarrhea, blood induced from coughing, and bloating 
and cramping.  The treatment records, however, do not 
document such complaints.  Rather, the May 1997 treatment 
note shows that the veteran denied nausea, vomiting, 
dysphagia, melena, or hematochezia.   

The Board looks at both the veteran's testimony, the most 
recent VA examination report, and the treatment records, and 
finds that the evidence does not support a finding that his 
hiatal hernia condition warrants an increased rating to 30 
percent or higher.  The veteran has reported persistent 
epigastric distress with heartburn and difficulty swallowing.  
The latest VA examination found that he has substernal pain, 
and the veteran reports persistent episodes of regurgitation.  
Nonetheless, to warrant the next higher evaluation, the 
dysphagia, pyrosis, and regurgitation, must also be 
productive of considerable impairment of health.  In this 
case, the veteran's treatment records do not describe such a 
level of impairment.  For example, a nutrition note in 
January 1997 indicates that he had been instructed on a low 
cholesterol, low fat diet, yet he had been gaining weight.

The Board finds that the veteran's hiatal hernia does not 
more nearly approximate the criteria for the assignment of a 
30 percent rating under DC 7346.  See 38 C.F.R. § 4.7 (1998).  
Therefore, the Board finds that evidence does not support the 
assignment of an increased rating for this disability.   

	III.  Extraschedular consideration

The disability ratings previously discussed according to the 
Schedule do not, however, preclude the Board from granting 
higher ratings for these disabilities.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent  for greater disability of the right shoulder and 
from zero to 60 percent for hiatal hernia, exists in the 
Schedule.  However, the record does not establish a basis to 
support a higher rating for these disabilities under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not been hospitalized for his shoulder disability, and the 
Board does not find that the veteran's endoscopy procedures, 
which did not require a prolonged convalescence period, are 
so frequent or unusual as to warrant extraschedular 
consideration.  It is also neither contended nor shown that 
either of these disabilities has created a marked 
interference with the veteran's employment.  For the reasons 
noted above, the Board concludes that the impairments 
resulting from the hiatal hernia and left shoulder disability 
are adequately compensated by the ratings now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to an increased rating for residuals of 
dislocation of the left shoulder with degenerative joint 
disease is denied.  

Entitlement to an increased rating for hiatal hernia is 
denied.


REMAND

Effective June 10, 1999, regulations concerning the 
evaluation of hearing loss were revised.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
hearing loss which were pending on June 10, 1999, it will be 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The more favorable regulation must then be 
applied.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis. VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  

The RO has not had an opportunity to consider whether the 
revised or the former rating criteria would be more favorable 
to the veteran.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1. The RO should consider whether the 
rating criteria that became effective on 
June 10, 1999, are more or less favorable 
to the veteran than the former rating 
criteria, and should assign a disability 
evaluation for the veteran's service-
connected hearing loss using the more 
favorable rating criteria.  In making 
this determination, the RO should 
undertake any evidentiary development 
necessary to rate the disability.  

2.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, which 
should include the revised rating 
criteria, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  If a VA examination is scheduled by the RO, the 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

